DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10877660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 7 and 13, they recite, among other features, “wherein monitoring the input using the gesture recognition tree includes:
processing the input using a first node of the plurality of nodes, including determining a value of a first parameter of the one or more parameters;
conveying the first parameter from the first node to a second node of the plurality of nodes; and
processing the input using the second node, including determining, based on the first parameter, whether the input satisfies a gesture recognition requirement defined by the second node”.
The Prior Art discloses multiple gesture recognizer each detecting a gesture and determining if it satisfies conditions of the gesture corresponding to the gesture recognizer and recognizing the gesture when the conditions are satisfied.  The Prior Art does not disclose wherein monitoring the input using the gesture recognition tree includes: processing the input using a first node of the plurality of nodes, including determining a value of a first parameter of the one or more parameters; conveying the first parameter from the first node to a second node of the plurality of nodes; and processing the input using the second node, including determining, based on the first parameter, whether the input satisfies a gesture recognition requirement defined by the second node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 8, 2022